     Case 1:19-cv-00548-NT Document 9 Filed 04/30/20 Page 1 of 3              PageID #: 27




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

BRIAN R. HOLMES,                            )
                                            )
                      Plaintiff             )
v.                                          )      1:19-cv-00548-NT
                                            )
DALE P. LANCASTER, et al.,                  )
                                            )
                      Defendants            )


                   RECOMMENDED DECISION TO DISMISS
               BASED ON PLAINTIFF’S FAILURE TO PROSECUTE

        On December 2, 2019, Plaintiff filed a complaint and an Application to Proceed In

Forma Pauperis. (ECF Nos. 1, 2.) The Court granted the motion on December 4, 2019. (ECF

No. 3.) In the order, the Court directed Plaintiff to notify the Court no later than December

26, 2019, of his intent to proceed with this action and to acknowledge in his notice that he

understands his obligation to pay the complete filing fee as the requisite funds become

available to him. Through the order, the Court informed Plaintiff that a failure to comply

with the order could result in the dismissal of the complaint. On January 3, 2020, and

January 30, 2020, the Plaintiff filed Motions to Extend Time to File Notice of Intent, which

the Court granted, extending the time to file his notice of intent to February 26, 2020.

        Because Plaintiff failed to file a notice of intent, on March 6, 2020, the Court issued

an Order to Show Cause. (ECF No. 8.) In the Show Cause Order, the Court established

March 20, 2020, as the date by which Plaintiff was to show cause in writing as to why he

failed to comply with the Court’s order requiring that he notify the Court of his intent to
  Case 1:19-cv-00548-NT Document 9 Filed 04/30/20 Page 2 of 3                  PageID #: 28




proceed with this action. The Court again advised Plaintiff that if he failed to show cause,

his complaint could be dismissed. Plaintiff has not filed a response to the Show Cause Order

and has not otherwise communicated with the Court. Given Plaintiff’s failure to show cause,

I recommend the Court dismiss the matter without prejudice.

                                             Discussion

       “A district court, as part of its inherent power to manage its own docket, may dismiss

a case sua sponte for any of the reasons prescribed in Fed. R. Civ. P. 41(b).” Cintron-

Lorenzo v. Dep’t de Asumtos del Consumidor, 312 F.3d 522, 526 (1st Cir. 2002) (citing Link

v. Wabash R.R. Co., 370 U.S. 626, 629 – 31 (1962)). Federal Rule of Civil Procedure 41(b)

authorizes the Court to dismiss an action for a party’s failure to prosecute and failure to

comply with the Court’s orders. Here, Plaintiff has (a) failed to comply with the Court’s

January 31, 2020, Order that required Plaintiff to notify the Court of Plaintiff’s intent to

proceed (ECF No.7), and (b) failed to show cause in accordance with the Court’s Order to

Show Cause. (ECF No. 8.) Plaintiff thus has not only failed to comply with two of the

Court’s orders, but insofar as he has not notified the Court of his intent to proceed, Plaintiff

has also failed to prosecute his claim. Dismissal, therefore, is warranted.

                                             Conclusion

       Based on the foregoing analysis, I recommend the Court dismiss Plaintiff’s complaint

without prejudice.




                                               2
  Case 1:19-cv-00548-NT Document 9 Filed 04/30/20 Page 3 of 3                  PageID #: 29




                                          NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen (14)
       days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right to
       de novo review by the district court and to appeal the district court’s order.


                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 30th day of April, 2020.




                                               3
